Preliminary Remarks
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 9, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.
In the reply filed November 21, 2022, applicant’s representative argues claim 1 is the least restrictive claim. However, claim 1 includes every limitation in claim 9, plus additional limitations. It therefore cannot be the least restrictive claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because they fail to show:
Engagement between the convex outer surface 124 and the first and second outer transition regions 112, 114, as recited in claims 1, 9 & 16
Engagement between the convex inner surface 126 and the first and second inner transition regions 116, 118, as recited in claims 1, 9 & 16
In the In the reply filed November 21, 2022, applicant’s representative argues that the MPEP and legal precedent allow for the drawings to not show every feature recited the claims as required by the cited federal regulation.  However, there is nothing in the MPEP or legal precedent that exempts the drawings from the requirements of the cited federal regulation.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.
In the In the reply filed November 21, 2022, applicant’s representative argues that the claim elements constituting a housing body and a roller assembly are exempted from separation by indentation.  However, there is no exception in the cited federal regulation for such.

Claim Rejections - 35 USC § 112
Claims 1-4 & 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “the outer roller member being disposed in engagement with the first wall and the second wall for line contact therewith”.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.
Claim 9 recites the limitation, “each of the guide channels having a first wall, a second wall substantially parallel to the first wall to facilitate line contact with a roller”.  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.

Claim Rejections - 35 USC § 102
Claims 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner, US 5,203,741.  Turner discloses a tripot assembly, comprising: 
a housing body (10) extending between a first housing end and a second housing end along (see Fig. 1) a longitudinal axis (17), the housing body defining a plurality of guide channels (20) spaced from one another by a separator (see at Fig. 2 the portion of the housing 10 crossed by the lead line for reference numeral 27), the guide channels extending from the first housing end toward the second housing end, each of the guide channels having first and second walls (see “two opposed side portions” at col. 5, line 31), and a third wall (see at Fig. 2 the portion of the channel 20 crossed by the lead line for reference numeral 13), extending between the first wall and the second wall, a first outer transition region (38) extending between the first wall and the third wall and a second outer transition region (38) extending between the second wall and third wall, a first inner transition region (39) extending between the first wall and a first separator and a second inner transition region (39) extending between the second wall and a second separator, the first outer transition region, the second outer transition region, the first inner transition region and the second inner transition region having a concave elliptical contour (col. 6, line 33); and 
a separate roller assembly disposed in each of the guide channels, each roller assembly having an inner roller member (28) and an outer roller member (21), the inner roller member being disposed on (see Fig. 14) a spider member (12) and the outer roller member being disposed in engagement with the first wall, the second wall and the third wall, the outer roller member having a convex outer surface (22) configured for engagement with the first outer transition region and the second outer transition region and having a convex inner surface (22) configured for engagement with the first inner transition region and the second inner transition region.
The reply filed November 21, 2022 does not address this rejection.

Claims 1-4, 8-12, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh, US 8,608,578.  Oh discloses a tripot assembly, comprising: 
a housing body (12, 302”) extending between a first housing end and a second housing end along a longitudinal axis, the housing body defining a plurality of guide channels (col. 2, lines 10-14) spaced from one another by a separator 2 (see at Fig. 1 the portion of the housing 12 indicated by reference numeral 12b), the guide channels extending from the first housing end toward the second housing end, each of the guide channels having first and second walls (see at Fig. 1 the portion of the housing 12 indicated by reference numeral 12c), and a third wall (see at Fig. 1 the portion of the channel crossed by the broken line Y), extending between the first wall and the second wall, a first outer transition region (302a”) extending between the first wall and the third wall and a second outer transition region (302a”) extending between the second wall and third wall, a first inner transition region (302b”) extending between the first wall and a first separator and a second inner transition region (302b”) extending between the second wall and a second separator, the first outer transition region, the second outer transition region, the first inner transition region and the second inner transition region having a concave elliptical contour (E1, E2); and 
a separate roller assembly disposed in each of the guide channels, each roller assembly having an inner roller member (14) and an outer roller member (13, 303), the inner roller member being disposed on a spider member (see “inner joint member” at col. 2, line 13) and the outer roller member being disposed in engagement with the first wall, the second wall and the third wall, the outer roller member having a convex outer surface (see “circular cross section” at col. 2, line 20) configured for engagement with the first outer transition region and the second outer transition region and having a convex inner surface (see “circular cross section” at col. 2, line 20) configured for engagement with the first inner transition region and the second inner transition region.
The reply filed November 21, 2022 does not address this rejection.

Allowable Subject Matter
Claims 5-7 & 13-15 are allowed.

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679